AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                        UNITED STATES DISTRICT COUJ,T
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               MARO 31010
                                                                                                         CLE Rf< US OiSTRIC~C1·• r
                                                                                                                                  I
                                                                                                     SOUT~Ef1N DISTRICT OF C     '8NiA
              UNITED STATES oF AMERICA                              JUDGMENT IN Ac~                  -·••NAI CASE                PuTv
                                   V.                               (For Offenses Committed On or After November 1, 1987)
           MARIA RAMIREZ DE AGUILAR ( l)
                                                                       Case Number:         3:19-CR-02095-AJB

                                                                    BRlANWHITE
                                                                    Defendant's Attorney
USM Number                         74963-298
• -
THE DEFENDANT:
IZl   pleaded guilty to count(s)        ONE (1) OF THE SUPERSEDING INFORMATION

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
18: 1001 - False Statement To Government Agency                                                                            ls




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

iZl   Count(s)   REMAINING                                    are         dismissed on the motion of the United States.
                 --------------
IZI   Assessment: $100.00 - REMITTED


D     JVTAAssessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived                D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      ON. ANTHONY J.                  AGUA
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARIA RAMIREZ DE AGUILAR (1)                                             Judgment - Page 2 ofl
CASE NUMBER:              3:19-CR-02095-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-02095-AJB
